MEMORANDUM OPINION

                                        No. 04-08-00577-CV

                            IN THE INTEREST OF M.M.W., A Child,

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2003-CI-18359
                             Honorable Andy Mireles, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 15, 2009

REVERSED AND REMANDED

           The parties have filed a joint motion, requesting this court reverse the trial court’s

judgment, and that the cause be remanded to the trial court.

           The motion is GRANTED. The judgment of the trial court is REVERSED, and the cause

is REMANDED for proceedings consistent with this opinion. The clerk of this court is directed

to issue the mandate in this appeal contemporaneously with the issuance of the court’s opinion

and judgment.



                                                  PER CURIAM